Matter of Frenkel (2014 NY Slip Op 08842)





Matter of Frenkel


2014 NY Slip Op 08842


Decided on December 17, 2014


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 17, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
PETER B. SKELOS
MARK C. DILLON
RUTH C. BALKIN, JJ.


2014-03543 

[*1]In the Matter of Ephraim Frenkel, admitted as Ephraim Zwi Frenkel, an attorney and counselor-at- law. Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts, petitioner; Ephraim Frenkel, respondent. (Attorney Registration No. 2354181)

MOTION by the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts to strike the respondent's name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4), upon his conviction of a felony. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on January 18, 1989, under the name Ephraim Zwi Frenkel.

Diana Maxfield Kearse, Brooklyn, N.Y. (Mark F. DeWan of counsel), for petitioner.


PER CURIAM.


OPINION & ORDER
On February 25, 1993, the respondent was disbarred upon his resignation (see Matter of Frenkel, 188 AD2d 104). He subsequently was reinstated to the practice of law.
On February 25, 2014, the respondent was found guilty, after a jury trial, in the United States District Court for the Southern District of New York of: (1) conspiracy to commit fraud by wire, radio, or television, a felony, in violation of 18 USC § 1349; and (2) fraud by wire, radio, or television, a felony, in violation of 18 USC § 1343. As revealed in the superseding indictment filed on January 14, 2014, the respondent, together with others, engaged in a scheme to defraud Citigroup Global Markets Realty Corp. with respect to two loan transactions.
As stated by the Court of Appeals in Matter of Margiotta (60 NY2d 147, 150):
"The Judiciary Law provides for automatic disbarment when an attorney is convicted of a felony. Under this section, an offense committed in any other State, district or territory of the United States where it is classified as a felony is determined to be a felony when it  would constitute a felony in this state.' (Judiciary Law § 90, subd 4, par e.) For purposes of this determination, the felony in the other jurisdiction need not be a mirror image of the New York felony, precisely corresponding in every detail, but it must have essential similarity."
The federal felony of fraud by wire, 18 USC § 1343, has been held to be essentially [*2]similar to the New York felonies of grand larceny in the second degree, in violation of Penal Law § 155.40, a class C felony, and scheme to defraud in the first degree, in violation of Penal Law § 190.65, a class E felony (see Matter of Caputo, 88 AD3d 264; Matter of Thies, 42 AD3d 37; Matter of Fazio, 35 AD3d 33; Matter of Lorenzo, 276 AD2d 223; Matter of Ashley, 263 AD2d 70).
Based on his federal felony conviction, the respondent was automatically disbarred and ceased to be an attorney pursuant to Judiciary Law § 90(4)(a).
Although served with a copy of the motion papers by the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts on April 23, 2014, the respondent has neither submitted a response nor requested additional time in which to submit a response. Accordingly, the Grievance Committee's motion to strike the respondent's name from the roll of attorneys, pursuant to Judiciary Law § 90(4)(b), is granted to reflect the respondent's automatic disbarment on February 25, 2014.
ENG, P.J., RIVERA, SKELOS, DILLON and BALKIN, JJ., concur.
ORDERED that pursuant to Judiciary Law § 90(4)(a), the respondent, Ephraim Frenkel, admitted as Ehpraim Zwi Frenkel, is disbarred, effective February 25, 2014, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
ORDERED that the respondent, Ephraim Frenkel, admitted as Ehpraim Zwi Frenkel, shall comply with this Court's rules governing the conduct of disbarred, suspended, and resigned attorneys (see 2 NYCRR 691.10); and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, the respondent, Ephraim Frenkel, admitted as Ehpraim Zwi Frenkel, is commanded to desist and refrain from (l) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Ephraim Frenkel, admitted as Ehpraim Zwi Frenkel, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10(f).
ENTER:
Aprilanne Agostino
Clerk of the Court